DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 2, fail to show the heat transfer body stored in the packaging member.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzo et al. (U.S. PG Pub No.: 2018/0328644 A1), hereinafter referred to as Rizzo et al. ‘644, in view of Gies (U.S. Patent No.: 5,595,069), hereinafter referred to as Gies ‘069.

Regarding claim 1, Rizzo et al. ‘644 disclose a storage box (99) comprising a wall including: a packaging member (101-1 through 101-3) {as shown in Fig. 1: ¶¶ [0081-0083 and [0085]}; and an outer surface of the storage box {as shown in Fig. 1}.

Gies ‘069 teaches: the concept of discloses a heat transfer body (50) and a cold storage agent (40) that are stored in the 5packaging member (20){as shown in Fig. 3: Col 4, lines 15-41}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rizzo et al. ‘644 packaging member by the packaging member of Gies ‘069 so as to include a heat transfer body and a cold storage agent that are stored in the 5packaging member, wherein the cold storage agent is disposed closer to the outer surface of the storage box than the heat transfer body, in order to facilitate extraction of more heat energy from the object being cooled {Gies ‘069 – Col 5, line 18-24}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rizzo et al. ‘644 in view of Gies ‘069 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Rizzo et al. ‘644 and Gies ‘069 disclose and teach the storage box according to claim 1, Rizzo et al. ‘644 further discloses comprising 10at least two walls adjacent to each other, the at least two walls being the wall, and the at least two walls are detachably attached together at sides adjacent to each other by the packaging member of each of the at least two walls or a fixing member {as shown in Fig. 1}.  
 
Regarding claim 4, the combination of Rizzo et al. ‘644 and Gies ‘069 disclose and teach the storage box according to claim 1, Rizzo et al. ‘644 further disclose comprising a physical 20quantity sensor (127) disposed in the storage box {as shown in Fig. 1: ¶ [0090]}.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rizzo et al. ‘644 and Gies ‘069 as applied to claim 1 above, further in view of CHO (U.S. PG Publication No.: 2010/0083421 A1), hereinafter referred to as CHO ‘421.
Regarding claim 3, the combination of Rizzo et al. ‘644 and Gies ‘069 disclose and teach the storage box according to claim 1, wherein a portion covering the cold storage agent of the packaging member is a transparent resin. 
CHO ‘421 teaches: the concept of a portion (111) covering the cold storage agent (120) of the packaging member (110) is a transparent resin {as shown in Figs. 2(A-B): ¶¶ [0038-0039], [0041-0043] and [0062]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rizzo et al. ‘644 as modified by Gies ‘069 in view of  CHO ‘421 to include the use of packaging member wherein a portion covering the cold storage agent a transparent resin, in order to provide durable and environmentally friendly packaging member {CHO ‘421  – ¶ [0062]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rizzo et al. ‘644 as modified by Gies ‘069 in view of CHO ‘421 to obtain the invention as specified in claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rizzo et al. ‘644, in view of Gies ‘069, further in view of Hornick (U.S. Patent No.: 5,934,100), hereinafter referred to as Hornick ‘100.

Regarding claim 5, Chapman, Jr. ‘584 discloses a storage box (26) comprising a wall including a packaging member (24) {as shown in Figs. 1-7, 11-12 and 16: ¶¶ [0038]}.
However, Chapman, Jr. ‘584 fails to explicitly disclose a heat transfer body a heat transfer body stored in the packaging member, wherein the packaging member includes an opening, the opening being 25disposed closer to an outer surface of the storage box than the heat transfer body is.
Gies ‘069 teaches: the concept of discloses a heat transfer body (50) and a cold storage agent (40) that are stored in the 5packaging member (20){as shown in Fig. 3: Col 4, lines 15-41}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rizzo et al. ‘644 in view of Gies ‘069 to obtain the invention as specified in claim 5.
Hornick ‘100 teaches: the concept of the packaging member (18) includes an opening {as shown in Figs. 1-2: Col 3, lines 35-44}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rizzo et al. ‘644 as modified by Gies ‘069 packaging member in view of  Hornick ‘100 to include an opening, the opening being 25disposed closer to an outer surface of the storage box than the heat transfer body, in order to facilitate replacement of the cold storage agent {Hornick ‘100 – Col 3, lines 35-44}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rizzo et al. ‘644 as modified by Gies ‘069 in view of Hornick ‘100 to obtain the invention as specified in claim 5.

Conclusion
3.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,276,164 B1 to Santa Cruz et al.
U.S. Pub. 2013/0291584 A1 to Chapman, Jr.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
03/23/021